Citation Nr: 0107433	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  00-01 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The RO initially denied the veteran's claim for service 
connection for a psychiatric disorder in decisions issued in 
July 1973, August 1974, December 1987, and July 1988, and the 
veteran did not indicate disagreement with, or an intent to 
appeal, those decisions within one year of notification.

2.  Evidence received since the July 1988 denial is new and 
bears directly and substantially on the question of whether 
the veteran currently suffers from a psychiatric disorder 
which is causally related to service.


CONCLUSION OF LAW

Evidence received since the July 1988 denial is new and 
material, and the veteran's claim for service connection for 
a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 
7104, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 
(2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that, in its November 1999 
Statement of the Case, the RO indicated that the veteran had 
submitted new and material evidence to reopen his previously 
denied claim for service connection for a psychiatric 
disorder, and the claim was addressed on a de novo basis.  
However, the Board has a legal duty to address the "new and 
material evidence" requirement regardless of the actions of 
the RO.  If the Board finds that no new and material evidence 
has been submitted, it is bound by a statutory mandate not to 
consider the merits of the case.  Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see 
also McGinnis v. Brown,  4 Vet. App. 239, 244 (1993).

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim 
predicated on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & Supp. 2000); see 
also 38 C.F.R. §§ 20.302, 20.1103 (2000).  The exception to 
this rule is 38 U.S.C.A. § 5108 (West 1991), which states, in 
part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  38 C.F.R. § 3.156(a) (2000); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's initial claim for service connection for a 
psychiatric disorder was denied by the RO in a July 1973 
rating decision on the basis that his mental disability was 
congenital in nature, and the veteran was notified of this 
denial in the same month.  The veteran submitted no 
statements in the subsequent year indicating specific 
disagreement with, or an intent to appeal, this decision, 
but, in May 1974, the RO received a statement in which he 
requested that his claim be reopened.  This claim was again 
denied in August 1974, on the basis that an anxiety neurosis 
shown by a recent hospitalization was not incurred or 
aggravated during service.  The veteran was informed of this 
denial in the same month, but no response was received in the 
subsequent year.

The veteran reapplied for service connection for a 
psychiatric disorder in 1987, but, in a December 1987 rating 
decision, the RO again denied this claim.  The veteran was 
informed of this decision in the same month.  He again 
applied for service connection for a psychiatric disorder in 
February 1988, but, in this application, he did not indicate 
specific disagreement with, or an intent to appeal, the 
December 1987 rating decision.  In a June 1988 letter, the RO 
informed the veteran that he would need new and material 
evidence to reopen his claim; the RO also provided the 
veteran with a description of his appellate rights and 
responsibilities and informed him that he could appeal if he 
disagreed with the decision.  The veteran did not again 
communicate with the RO on this matter until May 1996.

In reviewing the above evidence, the Board would point out 
that, while the veteran reapplied for service connection for 
a psychiatric disorder within one year of the noted July 1973 
and December 1987 rating decisions, his new applications did 
not indicate dissatisfaction with the noted rating decisions 
or a desire to contest or appeal the results of those 
decisions.  As such, the Board does not find that these 
applications met the criteria for a Notice of Disagreement 
under 38 C.F.R. § 20.201 (2000), and the underlying rating 
decisions are therefore final under 38 U.S.C.A. § 7105(c) 
(West 1991).  Also, the veteran did not respond to the August 
1974 and June 1988 denials within one year of notification, 
and those denials are also final.  Therefore, the evidence 
that must be considered in this case is that added to the 
claims file subsequent to the June 1988 denial, the most 
recent final denial of the veteran's claim.

The evidence subsequently added to the claims file includes 
an August 1996 statement from Tom Matthews, Ph.D., who had 
treated the veteran since 1992.  Dr. Matthews indicated that 
he had interviewed the veteran extensively, and he provided a 
detailed summary of that interview.  In that summary, Dr. 
Matthews noted the following about the veteran:

While his condition has origins outside 
of his military service, apparently it 
was exacerbated by an event related to 
his service (sexual advances by an 
officer).  However, that event remains an 
emotionally loaded and disruptive memory; 
I do not know that the veteran is 
prepared to reveal it in detail.

The Board finds that this newly received evidence directly 
and substantially addresses the question of a causal 
relationship between a current psychiatric disorder and 
service, as Dr. Matthews suggested an apparent in-service 
exacerbation of an underlying disorder.  Therefore, this 
evidence is both new and material, and the veteran's claim 
for service connection for a psychiatric disorder is 
reopened.


ORDER

The veteran's claim of entitlement to service connection for 
a psychiatric disorder is reopened, and, to that extent only, 
the appeal is granted.



REMAND

Having reopened the veteran's claim for service connection 
for a psychiatric disorder, the next step is de novo review 
of the veteran's claim.  In this regard, the Board observes 
that the VA has a duty to assist the veteran in the 
development of facts pertinent to his claim, as recent 
statutory changes ensure that this duty applies to all new 
claims for compensation.  See 38 U.S.C.A. § 5107(a) (West 
1991); The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  
The VA's duty to assist includes securing medical records to 
which a reference has been made, as well as conducting a 
thorough and contemporaneous medical examination of the 
veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993).

The Board observes that the RO does not appear to have 
obtained all records of the veteran's reported medical 
treatment.  Brief reports from the Topeka VA Medical Center 
(VAMC) indicate that the veteran was hospitalized on several 
occasions between December 1998 and March 1999, but the 
actual reports of such hospitalizations are not contained in 
the claims file (although the report of a subsequent 
hospitalization, from July to October of 1999, is included).  
Also, the noted statement from Dr. Matthews indicates 
treatment of the veteran beginning in May 1995.  This 
statement also reflects the veteran's history of 
hospitalizations at multiple facilities, although it is not 
clear from this statement which of those hospitalizations 
directly concerned the veteran's psychiatric disorder.  As 
such, the RO should request further records from Dr. 
Matthews.

Additionally, the veteran has not been afforded a VA 
psychiatric examination in conjunction with his reopened 
claim.  Such an examination would be helpful in light of Dr. 
Matthews's statement.  While Dr. Matthews noted that the 
veteran had some sort of disorder prior to service that 
"apparently" was exacerbated by an in-service event, it is 
unclear whether a psychiatric disorder, as opposed to a 
congenital or neurological disorder, clearly and unmistakably 
preexisted service, and it is also unclear whether Dr. 
Matthews based his conclusions on a review of the veteran's 
claims file, rather than his reported history.  The Board 
would point out that, while the veteran's June 1972 service 
enlistment examination report suggests no psychiatric 
abnormalities, a 1973 report from Naomi Patterson, Ph.D., 
indicates behavioral and learning difficulties dating back to 
childhood.  These matters should be addressed in a VA 
psychiatric examination.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  After securing the necessary 
releases, the RO should contact Dr. 
Matthews and the Topeka VAMC and request 
all records of treatment of the veteran.  
All records secured by the RO must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation from the 
contacted entities to that effect should 
be included in the veteran's claims file.

2.  Then, the RO should afford the 
veteran a VA psychiatric examination to 
determine the etiology, nature, and 
extent of his current psychiatric 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
that the examiner deems to be necessary 
should be performed.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
each psychiatric disorder of the veteran.  
For each disorder diagnosed, the examiner 
should provide an opinion as to: (i) 
whether the disorder clearly and 
unmistakably preexisted service, and (ii) 
whether it is at least as likely as not, 
in terms of either aggravation or 
incurrence, that the disorder is 
etiologically related to service.  In 
reaching these conclusions, the examiner 
should discuss the reports from Dr. 
Patterson and Dr. Matthews, as well as 
the service medical records.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to service connection for a 
psychiatric disorder .  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



